Order disapproving a plan promulgated by the Superintendent of Insurance for the readjustment, modification and reorganization of the rights of the holders of *814investments represented by guaranteed mortgage participation certificates in a $100,000 mortgage covering the premises Nos. 221-225 Navy street, Brooklyn, reversed on the law and the facts, without costs, and plan approved. The proposed plan is reasonable and equitable to the certificate holders, none of whom have objected to it and ninety-one per cent of whom have consented to it. While the property was appraised at $160,000, it is doubtful that in the event of foreclosure it would realize a sum sufficient to pay the certificate holders the amount of their investments. Moreover, under the plan the payment of the mortgage is to be assumed by a corporation whose present financial standing offers an assurance that the certificate holders will suffer no loss except the reduction in interest from, six to five per cent. Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ., concur.